7 NTC Sec. 801 provides that the Chief Justice must review reasons stated for an appeal in order to grant or deny the appeal on the basis of probable cause for review of the decision of the Trial Court. This case, as it is with many matters which come to the Court of Appeals, contends that the district court came to an incorrect conclusion as a matter of law, and factual matters are argued. It is extremely difficult for the court to evaluate the factual and record assertions of counsel in the absence of specific findings of fact and conclusion of law made by the district court. The Chief Justice cannot evaluate the contentions of the appellant if there are no stated findings of fact by the trial court or no conclusions of law to match against them.
Therefore this cause will be remanded to the District Court for the District of Tuba City for the making of findings of fact and conclusions of law in support of the prior judgment. The findings should be returned to this court no later than June 1, 1983, and they should be findings of the ultimate facts necessary to reach a conclusions as well as conclusions of law based upon those facts. This court recommends that the trial court immediately order counsel to submit draft findings of fact and law in order to assist it.
So ordered.